An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SUPREME Gaun‘r
up
Nirvana

(at; 194m ems

   

 

IN THE SUPREME COURT OF THE STATE (3F NEVADA

KEVIN DEVON SUTTON, Ne. 67905
Petitioner,

vs.

THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF
CLARK,

Res ondent.

 

ORDER DENY! N G PETITION

This is a pro ee petition for a writ of mandamus seeking a
declaratory judgment that the dtistrict court violated petitioner’s First
Amendment “rights by failing tn resolve claims raised in his first pro se
past-cenviction petition fer a. writ of habeas corpus filed in 2002.
Petitioner further seeks an order vacating his conviction and directing
that he be released from custody. Witlmut deciding upon the merits of any .
claime raised in the documents Submitted in this matter, we decline to.
exercise our original jurisdiction. See NRS 34.160; NRS- 34.170.

Accordingly, we

ORDER the petition DENIED.

 
    

5 J.
Pickering

cc: Kevin Devon Sutton
Atterney GenereUCerson City
Eighth District Court Clerk